Citation Nr: 0735174	
Decision Date: 11/08/07    Archive Date: 11/26/07

DOCKET NO.  04-26 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
December 1967.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 decision rendered by the 
Winston-Salem, North Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied a claim of 
entitlement to service connection for hypertension. 


FINDING OF FACT

Hypertension did not manifest during active duty service or 
for many years thereafter; and has not been shown to be 
related to military service by competent medical evidence.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by the 
veteran's active duty service, nor may it be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in letters from the RO 
dated in January 2004 and June 2005.  These letters notified 
the veteran of VA's responsibilities in obtaining information 
to assist the veteran in completing his claim, identified the 
veteran's duties in obtaining information and evidence to 
substantiate his claim, and requested that the veteran send 
in evidence in his possession that would support his claim.  
(See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a claim, including the degree of disability and the 
effective date of an award.  Because this claim is being 
denied, any other notice requirements beyond those cited for 
service connection claims, are not applicable.  

In addition, the Board observes that the veteran was 
scheduled for a Board hearing to present oral testimony in 
support of his claim, but sent in a written request for 
cancellation of his hearing.  In addition, the veteran was 
notified of the RO's inability to obtain medical records from 
two of the physicians he had identified, and it was requested 
that he attempt to obtain the records.  The veteran responded 
that his attempts were unsuccessful.  As such, the Board 
finds there has been substantial compliance with all 
pertinent VA law and regulations as stated above.  Therefore, 
to move forward with adjudication of this claim would not 
cause any prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted by the veteran or on her behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).



Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  As a general matter, service connection 
for a disability on the basis of the merits of such claim is 
focused upon (1) the existence of a current disability; (2) 
the existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  See Cuevas v. Principi, 3 
Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992). 

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during the applicable presumptive period.  In addition, 
certain chronic diseases, including hypertension, may be 
presumed to have been incurred or aggravated during service 
if they become disabling to a compensable degree within one 
year of separation from active duty.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309. 

The veteran contends he developed hypertension during active 
duty and is thus entitled to service connection.  The Board 
has considered the veteran's contentions, but finds however, 
that the preponderance of the evidence is against the claim.  

Service medical records from the veteran's active duty 
service are negative for diagnoses or treatment for 
hypertension.  The records do not contain blood pressure 
readings throughout active duty service.  However, the 
veteran denied any history of high blood pressure on his 
December 1967 Report of Medical History form.  The December 
1967 separation physical examination was likewise negative 
for a clinical finding of hypertension, and the veteran's 
blood pressure was noted to be 120/80. 

Post-service medical evidence consists of both private and VA 
outpatient treatment records.  Private medical records were 
obtained from W.G.G., M.D., dated between December 1979 and 
February 2004; from V.M.S., M.D., dated between January 1998 
and February 2004; from Cornerstone Cardiology, dated from 
April 2004 to August 2004.  VA outpatient treatment records 
are also of record and are dated between November 2001 and 
August 2004.  

After a careful review of the cumulative medical evidence, 
the Board finds that service connection for hypertension is 
not warranted.  For purposes of VA compensation, the term 
"hypertension" means that the diastolic blood pressure is 
predominantly 90 mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160 mm. or greater with a diastolic blood 
pressure of less than 90mm (see 38 C.F.R. § 4.104, note 
following Diagnostic Code 7101 (2007).  

Initially, the Board notes that the veteran separated from 
military service in December 1967.  There is no evidence of a 
hypertension disorder within the one-year period afterwards.  
Rather, the evidence shows that hypertension was not 
manifested until several years after separation from active 
duty military service.  The earliest evidence of a diagnosed 
hypertension disorder is found in the records of W.G.G., 
M.D., who in a December 1979 clinical note indicated that the 
veteran had been receiving treatment for hypertension for 
about four years, from another physician and was on 
hypertension medications.  Dr. G. provided a clinical 
diagnosis of essential hypertension in January 1980.

The veteran avers that he should be service-connected because 
his Reserve duty obligation ended in January 1972, and the 
December 1979 private medical record shows he had been 
receiving medical treatment for hypertension for about four 
years prior.  The Board however, points out even accepting 
this to be the case (as the medical records of the other 
physician are not available); this would still show treatment 
for hypertension in 1975, which is still more than 8 years 
following separation from active duty military service, and 3 
years after completing the Reserve duty obligation.  Further, 
the initial diagnoses would have had to have been during a 
period of Active Duty Training (ACDUTRA), inasmuch as service 
connection can be granted for a disease incurred in or 
aggravated by ACDUTRA; however, service connection for 
hypertension could not be granted if diagnosed during 
inactive duty for training (INACDUTRA), inasmuch only 
injuries sustained during INACDUTRA will be service 
connected.  Therefore, as the first objective evidence of 
hypertension is several years after service, hypertension may 
not be presumed to have been incurred during military 
service.  See 38 C.F.R. § 3.307, 3.309 (2007).  

As far as establishing service connection for hypertension 
directly on the merits, there must be (1) the existence of a 
current disability; (2) the existence of the disease or 
injury in service, and; (3) a relationship or nexus between 
the current disability and any injury or disease during 
service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  

As noted, although there is no evidence of recorded blood 
pressure readings throughout active duty service; the Board 
observes that a hypertension disorder was not found during 
the December 1967 physical examination upon separation.  
Also, while the cumulative VA and private medical treatment 
records all reflect long-standing treatment for the veteran's 
hypertension, there is no competent medical evidence of 
record, which demonstrates an etiological relationship 
between the currently manifested hypertension to the 
veteran's active duty military service.  The veteran has not 
otherwise provided any medical opinions or medical evidence 
to show that he developed hypertension during service, or 
within one year of separation from service; or that his 
current hypertension is in fact etiologically related to 
military service.

The veteran has indicated that he received treatment for 
hypertension from O.T., M.D. and A.S., M. D.  The RO 
attempted to obtain treatment records but no response was 
received from either physican.  The veteran was notified of 
the RO's inability to obtain the records of O.T., M.D., in 
written correspondence dated in June 2005.  Included in 
written correspondence from the veteran in August 2005, was a 
letter from the High Point Regional Health System which 
indicated that the records of R.A.S., M.D. were unavailable.  

The only evidence that hypertension is related to service, is 
from the veteran's own conclusions.  But while the veteran 
may sincerely believe that his current hypertension disorder 
is related to military service, there is no indication that 
he possesses any specialized medical knowledge or training, 
which would make him competent to render such a conclusion.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Rather, 
such a determinative issue which involves medical causation 
and diagnosis requires competent medical evidence by medical 
professionals.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  

On the basis of the foregoing, the Board finds that the 
criteria for establishing service connection for hypertension 
have not been met.  In reaching this conclusion, the Board 
has considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claims, that doctrine is not applicable 
in this appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. at 55-57 (1990). 


ORDER

Service connection for hypertension is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


